—Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Health, dated May 13, 1998, which, after a hearing, excluded the petitioner from participating in the Medicaid program for five years and directed him to make restitution of Medicaid overpayments.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the respondent’s determination is supported by substantial evidence.
The petitioner’s remaining contentions are without merit. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.